Hart, J., (after stating the facts). It is conceded that there is no actionable negligence which caused the original injury, and appellee bases her right of recovery in this action upon the failure of appellant company to use reasonable dili'gence to provide surgical assistance promptly in accordance with the urgency of the need, thereby causing the death of appellee’s decedent. This statement puts the issue squarely, and the Engage used is that of appellee’s counsel. Assuming, without deciding the question, that the freight conductor was in the emergency shown. in this case clothed with the powers and charged with the duty to provide surgical attention to deceased, so as to involve appellant in legal liability in case of failure to provide it, the uncontradicted evidence shows that the death of the injured man resulted from the original accident, and riot from the delay that resulted in carrying him to Morrillton before surgical assistance was procured. All of the physicians testified that a large majority of cases like the present one are necessarily fatal, ninety per cent, being the estimate made by most of them. They said his chances of recovery would have been enhanced, had he received surgical attention sooner, but none of them expressed the opinion that he would have recovered, or that death ensued from the delay in procuring a surgeon. It is manifest that the death of the injured man did not result from loss of blood. While considerable loss of biood would necessarily result from a wound of the kind received, the uncontradicted evidence shows the hemorrhage had nearly stopped when they reached Morrillton; and that only a very small quantity of blood was oozing from the wound. All the physicians testified that death would have ensued in ten or fifteen minutes from The loss of blood if the hemorrhage had not been checked by the blood coagulating. The coldness complained of by the injured man may have been caused by the severity of the shock; for the physicians testified that a sensation of coldness was produced by a severe shock as well as by loss of blood. It was incumbent upon appellee, in order to recover in this case, to show that her intestate’s death was caused by the delay in procuring surgical assistance. All the testimony that was introduced to meet this requirement was the testimony of the physicians that the injured man’s chances of recovery would have been enhanced had surgical attention been given sooner, and the testimony of other witnesses that he was a strong able-bodied man. None of the evidence tended to show that he would have recovered, had he received medical attention sooner, or that the delay in procuring it was the proximate cause of his death. Counsel for appellee in the oral argument of the case admitted that it could not be more fully developed in another trial. Therefore it is ordered that the judgment be reversed, and the cause dismissed.